Judge Wood
stated the case and delivered the opinion of the court:
The question raised here is, whether, upon the facts stated in this case, as reported ante, 87, the defendants can claim the benefit of the law for the benefit of the occupying claimant ? This question turns on a single point. The act incorporating the original surveyed townships, authorizes the township trustees to lease *548the sections-reserved for schools. Are leases made by them and 539] recorded by the clerk of the township ^within the terms providing for a title recorded in some public office employed by the occupying claimant law? We are of opinion that this question is to be answered in the affirmative. The order for valuation of improvements is accordingly made.
Irwin and Orton, for appellants.
Stanbery and Hunter, contra.